DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rottler et al. (hereinafter “Rottler” US 2010 / 0058251) in view of Fisher et al. (hereinafter “Fisher” US 2010 / 0149127).

As pertaining to Claim 1, Rottler discloses (see Fig. 1, Fig. 3, Figs. 10A-10H, and Fig. 18A) a touch component (i.e., see (300) in Fig. 3), applied to a wearable device (see (100) in Fig. 1; i.e., a portable device; see Page 1 through Page 2, Para. [0033] and [0037]), wherein the touch component (again, see Fig. 3) comprises M self-capacitive touch electrodes (see (1) through (5) in Fig. 3, for example) disposed on a layer (i.e., a circuit layer; see Page 2 through Page 3, Para. [0041]), each of the touch electrodes (again, see (1) through (5) in Fig. 3, for example) is connected to a touch chip (i.e., an integrated circuit; see Page 5, Para. [0065]), and M is a positive integer greater than 2 and less than 10 (see any combination of electrodes in Fig. 3 including, but not limited to (1) through (5) in Fig. 3);
wherein the M touch electrodes (see (1) through (5) in Fig. 3, for example) form a touch sensing surface of the touch component (300), the touch sensing surface has a plurality of sliding detection directions (i.e., horizontal/vertical/rotational sliding detection directions), at least two of the plurality of sliding detection directions intersect (i.e., horizontal and vertical sliding directions intersect) and each associated with a respective touch function (i.e., a sliding touch function or other input function), a quantity of touch electrodes (see (1) through (5) in Fig. 3, for example) in each of the sliding detection directions (i.e., horizontal/vertical/rotational sliding detection directions) is greater than 1, and the touch electrodes (again, see (1) through (5) in Fig. 3, for example) are arranged in an electrode pattern having a shape of a square (see Page 1, Para. [0007]; Page 3, Para. [0044]-[0045] and [0050]-[0052]; and Page 5, Para. [0063]-[0064]; and Page 8, Para. [0088]).

Rottler does not explicitly disclose the structural configuration of the wiring layer associated with the disclosed self-capacitive touch electrodes.  That is, Rottler does not explicitly disclose that the self-capacitance touch electrodes are disposed on a single pattern wiring layer and that each of the touch electrodes is connected to the touch chip by a wire on the pattern wiring layer.
However, in the same field of endeavor, Fisher discloses a touch component (see Fig. 4 and Fig. 5), applied to a wearable device (i.e., a portable device; see Page 1 through Page 2, Para. [0034]), wherein the touch component comprises M self-capacitive touch electrodes (see (410) in Fig. 4) disposed on a single pattern wiring layer (see Fig. 5), wherein each of the touch electrodes (410) is connected to a touch chip (see (420) in Fig. 5) by a wire on the pattern wiring layer (see Fig. 5; and see Page 2 through Page 3, Para. [0042] and [0048]-[0050]).  It is a goal of Fisher to provide a wiring layer that can allow for a touch electrodes and contact switches to be integrated such that they share a common wiring pattern to achieve space, cost, and manufacturing savings (see Page 1, Para. [0033]).  Further, Fisher discloses that which was well-known in the art before the effective filing date of the claimed invention, namely the configuration of a touch component that integrates M self-capacitance touch electrodes into a single pattern wiring layer such that each of the touch electrodes can be connected to a touch chip by a wire on the pattern wiring layer.  The touch component disclosed by Fisher is analogous to that disclosed by Rottler, and the configuration suggested by Fisher is plainly applicable to the touch component disclosed by Rottler.


As pertaining to Claim 2, Rottler discloses (see Fig. 1, Fig. 3, Figs. 10A-10H, and Fig. 18A) that M equals 5 (see (1) through (5) in Fig. 3);
wherein one of the touch electrodes (see (1) in Fig. 3) is an intermediate electrode located at a center of the touch sensing surface (see (300) in Fig. 3), and other four of the touch electrodes (see (2) through (5) in Fig. 3) are four peripheral electrodes located respectively on an upper side (2), a lower side (4), a left side (5) and a right side (3) of the intermediate electrode (1); and
wherein the intermediate electrode (1) and two of the four peripheral electrodes on the upper side (2) and the lower side (4) of the intermediate electrode (1) form touch electrodes in a vertical sliding direction of the touch sensing surface (300), the intermediate electrode (1) and two of the four peripheral electrodes on the left side (5) 

As pertaining to Claim 3, Rottler discloses (see Fig. 1, Fig. 3, Figs. 10A-10H, and Fig. 18A) that the four peripheral electrodes (see (2) through (5) in Fig. 3) have the same shape (again, see Page 2 through Page 3, Para. [0041]; Page 3, Para. [0050]-[0052]; and Page 5, Para. [0063]-[0064]).

As pertaining to Claim 5, Rottler discloses (see Fig. 1, Fig. 3, Figs. 10A-10H, and Fig. 18A) that M equals 4 (see (2) through (5) in Fig. 3), and the touch electrodes (see (2) through (5)) are arranged in a matrix of two rows and two columns (see Fig. 3; also see Page 2 through Page 3, Para. [0041]; Page 3, Para. [0050]-[0052]; and Page 5, Para. [0063]-[0064]).

As pertaining to Claim 7, Rottler discloses (see Fig. 1, Fig. 3, Figs. 10A-10H, and Fig. 18A) that the touch component (see (300) in Fig. 3) further comprises a shield layer (i.e., a protective shield) located below the pattern wiring layer (see Fig. 5 of Fisher in combination with Fig. 18A of Rottler; and see Page 5, Para. [0065] of Rottler).

As pertaining to Claim 8, Rottler discloses (see Fig. 1, Fig. 3, Figs. 10A-10H, and Fig. 18A) that the touch component (see (300) in Fig. 3) further comprises an insulating 

As pertaining to Claim 9, Rottler discloses (see Fig. 1, Fig. 3, Figs. 10A-10H, and Fig. 18A) that an arrangement and sizes of the M touch electrodes (see (2) through (5) in Fig. 3) satisfy the following requirement:
when the touch chip (i.e., an integrated circuit; see Page 5, Para. [0064]-[0065]) uses a single driving mode, the touch electrodes (see (2) through (5)) have the same self-capacitance value; or
when the touch chip (i.e., an integrated circuit; see Page 5, Para. [0064]-[0065]) uses an all driving mode, the touch electrodes (see (2) through (5)) have the same self-capacitance value (see Fig. 3 and Page 2 through Page 3, Para. [0041]; and note that the touch electrodes (2) through (5) in Fig. 3 have the same arrangement and size).

As pertaining to Claim 10, Rottler discloses (see Fig. 1, Fig. 3, Figs. 10A-10H, and Fig. 18A) a touch apparatus, comprising a touch chip (i.e., an integrated circuit; see Page 5, Para. [0065]) and a touch component (i.e., see (300) in Fig. 3) applied to a wearable device (see (100) in Fig. 1; i.e., a portable device; see Page 1 through Page 2, Para. [0033] and [0037]), wherein the touch component (again, see Fig. 3) comprises M self-capacitive touch electrodes (see (1) through (5) in Fig. 3, for example) disposed on a layer (i.e., a circuit layer; see Page 2 through Page 3, Para. [0041]), each of the touch electrodes (again, see (1) through (5) in Fig. 3, for example) is connected to a touch chip (i.e., an integrated circuit; again, see Page 5, Para. [0065]), and M is a 
wherein the M touch electrodes (see (1) through (5) in Fig. 3, for example) form a touch sensing surface of the touch component (300), the touch sensing surface has a plurality of sliding detection directions (i.e., horizontal/vertical/rotational sliding detection directions), at least two of the plurality of sliding detection directions intersect (i.e., horizontal and vertical sliding directions intersect) and each associated with a respective touch function (i.e., a sliding touch function or other input function), a quantity of touch electrodes (see (1) through (5) in Fig. 3, for example) in each of the sliding detection directions (i.e., horizontal/vertical/rotational sliding detection directions) is greater than 1, and the touch electrodes (again, see (1) through (5) in Fig. 3, for example) are arranged in an electrode pattern having a shape of a square; 
the touch electrodes (again, see (1) through (5) in Fig. 3, for example) of the touch component (i.e., see (300) in Fig. 3) are electrically connected to the touch chip (i.e., an integrated circuit) respectively (see Page 1, Para. [0007]; Page 3, Para. [0044]-[0045] and [0050]-[0052]; and Page 5, Para. [0063]-[0064]; and Page 8, Para. [0088]).

Rottler does not explicitly disclose the structural configuration of the wiring layer associated with the disclosed self-capacitive touch electrodes.  That is, Rottler does not explicitly disclose that the self-capacitance touch electrodes are disposed on a single pattern wiring layer and that each of the touch electrodes is connected to the touch chip by a wire on the pattern wiring layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rottler with the teachings of Fisher such that the self-capacitance touch electrodes, as disclosed by Rottler, are disposed on a single pattern wiring layer, as suggested by Fisher as a well-known configuration of the touch component of Rottler, and that each of the touch electrodes is connected to the touch chip by a wire on the pattern wiring layer, in order 

As pertaining to Claim 11, Rottler discloses (see Fig. 1, Fig. 3, Figs. 10A-10H, and Fig. 18A) a touch-control method, applied to a wearable device (see (100) in Fig. 1; i.e., a portable device; see Page 1 through Page 2, Para. [0033] and [0037]), wherein the wearable device (100) comprises a touch chip (i.e., an integrated circuit; see Page 5, Para. [0065]) and a touch component (i.e., see (300) in Fig. 3), the touch component (again, see Fig. 3) comprises M self-capacitive touch electrodes (see (1) through (5) in Fig. 3, for example) disposed on a layer (i.e., a circuit layer; see Page 2 through Page 3, Para. [0041]), wherein each of the touch electrodes (again, see (1) through (5) in Fig. 3, for example) is electrically connected to the touch chip respectively (i.e., an integrated circuit; again, see Page 5, Para. [0065]), and M is a positive integer greater than 2 and less than 10 (see any combination of electrodes in Fig. 3 including, but not limited to (1) through (5) in Fig. 3); and
wherein the M touch electrodes (see (1) through (5) in Fig. 3, for example) form a touch sensing surface of the touch component (300), the touch sensing surface has a plurality of sliding detection directions (i.e., horizontal/vertical/rotational sliding detection directions), at least two of the plurality of sliding detection directions intersect (i.e., horizontal and vertical sliding directions intersect) and each associated with a respective 
wherein the touch-control method comprises:
acquiring, by the touch component (300), a plurality of frames (i.e., touch signal reception periods) of touch data of a touch operation (see Page 5, Para. [0064]);
obtaining touch position information (i.e., location, direction, speed, and acceleration) of the touch operation by analyzing the plurality of frames (i.e., touch signal reception periods) of touch data, wherein the touch position information (i.e., location, direction, speed, and acceleration) comprises at least one touch position (i.e., location), and a position of a touch electrode (again, see (1) through (5) in Fig. 3, for example) that has a largest self-capacitance variation value (i.e., a self-capacitance variation value above a nominal or ground level), which is greater than a preset touch threshold value (i.e., the nominal or ground level), among the M touch electrodes (again, see (1) through (5) in Fig. 3, for example) that correspond to one frame (i.e., one touch signal reception period) of the touch data, is taken as one touch position (i.e., an arbitrary touch position) of the touch operation (see Page 2 through Page 3, Para. [0041]; and note that self-capacitance values are measured relative to, for example, a nominal or ground touch threshold value; as such, at least one touch position will correspond to a position of a touch electrode that has a largest-self 
determining a touch type (i.e., a touch operation type) of the touch operation according to the touch position information (i.e., location, direction, speed, and acceleration) of the touch operation and a preset rule (i.e., an input recognition rule), wherein the touch type at least comprises a sliding operation in each of the sliding detection directions (see at least Figs. 10A-10H; and see Page 1, Para. [0007]; Page 3, Para. [0044]-[0045] and [0050]-[0052]; and Page 5, Para. [0063]-[0065]).

Rottler does not explicitly disclose the structural configuration of the wiring layer associated with the disclosed self-capacitive touch electrodes.  That is, Rottler does not explicitly disclose that the self-capacitance touch electrodes are disposed on a single pattern wiring layer and that each of the touch electrodes is connected to the touch chip by a wire on the pattern wiring layer.
However, in the same field of endeavor, Fisher discloses a touch component (see Fig. 4 and Fig. 5), applied to a wearable device (i.e., a portable device; see Page 1 through Page 2, Para. [0034]), wherein the touch component comprises M self-capacitive touch electrodes (see (410) in Fig. 4) disposed on a single pattern wiring layer (see Fig. 5), wherein each of the touch electrodes (410) is connected to a touch chip (see (420) in Fig. 5) by a wire on the pattern wiring layer (see Fig. 5; and see Page 2 through Page 3, Para. [0042] and [0048]-[0050]).  It is a goal of Fisher to provide a wiring layer that can allow for a touch electrodes and contact switches to be integrated such that they share a common wiring pattern to achieve space, cost, and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rottler with the teachings of Fisher such that the self-capacitance touch electrodes, as disclosed by Rottler, are disposed on a single pattern wiring layer, as suggested by Fisher as a well-known configuration of the touch component of Rottler, and that each of the touch electrodes is connected to the touch chip by a wire on the pattern wiring layer, in order to achieve space, cost, and manufacturing savings in a manner suggested by Fisher.  Furthermore, Fisher discloses that which is implied but not disclosed by Rottler, namely a configuration in which the self-capacitance touch electrodes are disposed on a single pattern wiring layer in order to provide touch sensing signals to a touch chip for processing (see Page 5, Para. [0065] of Rottler).

As pertaining to Claim 12, Rottler discloses (see Fig. 1, Fig. 3, Figs. 10A-10H, and Fig. 18A) that determining a touch type (i.e., a touch operation type) of the touch operation according to the touch position information (i.e., location, direction, speed, 
determining the touch type (i.e., touch operation type) of the touch operation is a long press (i.e., an input held for an amount of time) if the touch position of the touch operation is not changed (see Figs. 8A-8I, for example, in comparison to Figs. 10A-10H) and a touch duration of the touch operation is longer than a first preset touch duration (i.e., the touch input is held for the amount of time or longer; see Page 1, Para. [0007]; Page 3, Para. [0044]; and Page 5, Para. [0064]).

As pertaining to Claim 13, Rottler discloses (see Fig. 1, Fig. 3, Figs. 10A-10H, and Fig. 18A) that determining a touch type (i.e., a touch operation type) of the touch operation according to the touch position information (i.e., location, direction, speed, and acceleration) of the touch operation and a preset rule (i.e., an input recognition rule) comprises:
determining the touch type (i.e., touch operation type) of the touch operation is a click (i.e., a tap provided one or more times in succession; see Figs. 8A-8I, for example, in comparison to Figs. 10A-10H) if the touch duration of the touch operation is shorter than a second preset touch duration (i.e., the touch input is not held for an amount of time; see Page 1, Para. [0007]; Page 3, Para. [0044]; and Page 5, Para. [0064]).

As pertaining to Claim 14, Rottler discloses (see Fig. 1, Fig. 3, Figs. 10A-10H, and Fig. 18A) that M equals 5 (see (1) through (5) in Fig. 3) and one of the touch electrodes (see (1) in Fig. 3) is an intermediate electrode located at a center of the 
an upper electrode (2) located on an upper side of the intermediate electrode (1);
a lower electrode (4) located on a lower side of the intermediate electrode (1);
a left electrode (5) located on a left side of the intermediate electrode (1); and
a right electrode (3) located on a right side of the intermediate electrode (1); and
determining a touch type (i.e., a touch operation type) of the touch operation according to the touch position information (i.e., location, direction, speed, and acceleration) of the touch operation and a preset rule (i.e., an input recognition rule) comprises:
determining the touch type (i.e., a touch operation type) of the touch operation is sliding up or down (i.e., a swipe, rotation, or symbol in at least a partially vertical direction), when the touch position of the touch operation satisfies one of the following preset sliding orders (i.e., input recognition rules):
the touch position moves from the upper electrode (2) to one or two neighboring ones of the left electrode (5), the intermediate electrode (1) and the right electrode (3), and to the lower electrode (4); or
the touch position moves from the lower electrode (4) to one or two neighboring ones of the left electrode (5), the intermediate electrode (1) and the right electrode (3), and to the upper electrode (2); or
the touch position moves from the upper electrode (2) to the intermediate electrode (1), and to the left electrode (5) or the right electrode (3); or the touch position moves from the lower electrode (4) to the intermediate electrode (1), and to the left 

As pertaining to Claim 15, Rottler discloses (see Fig. 1, Fig. 3, Figs. 10A-10H, and Fig. 18A) that M equals 5 (see (1) through (5) in Fig. 3) and one of the touch electrodes (see (1) in Fig. 3) is an intermediate electrode located at a center of the touch sensing surface (see (300) in Fig. 3), and other four of the touch electrodes (see (2) through (5) in Fig. 3) are:
an upper electrode (2) located on an upper side of the intermediate electrode (1);
a lower electrode (4) located on a lower side of the intermediate electrode (1);
a left electrode (5) located on a left side of the intermediate electrode (1); and
a right electrode (3) located on a right side of the intermediate electrode (1); and
determining a touch type (i.e., a touch operation type) of the touch operation according to the touch position information (i.e., location, direction, speed, and acceleration) of the touch operation and a preset rule (i.e., an input recognition rule) comprises:
determining the touch type (i.e., a touch operation type) of the touch operation is sliding left or right (i.e., a swipe, rotation, or symbol in at least a partially horizontal direction), when the touch position of the touch operation satisfies one of the following preset sliding orders (i.e., input recognition rules):

the touch position moves from the right electrode (3) to one or two neighboring ones of the upper electrode (2), the intermediate electrode (1) and the lower electrode (4), and to the left electrode (5; see Figs. 10A-10H; Figs. 13-15; Figs. 16A-16B; and Figs. 17A-17B; and see Page 3, Para. [0044]; Page 3, Para. [0050]-[0053]; and Page 5, Para. [0063]-[0064]).

As pertaining to Claim 16, Rottler discloses (see Fig. 1, Fig. 3, Figs. 10A-10H, and Fig. 18A) that M equals 5 (see (1) through (5) in Fig. 3) and one of the touch electrodes (see (1) in Fig. 3) is an intermediate electrode located at a center of the touch sensing surface (see (300) in Fig. 3), and other four of the touch electrodes (see (2) through (5) in Fig. 3) are:
an upper electrode (2) located on an upper side of the intermediate electrode (1);
a lower electrode (4) located on a lower side of the intermediate electrode (1);
a left electrode (5) located on a left side of the intermediate electrode (1); and
a right electrode (3) located on a right side of the intermediate electrode (1); and
determining a touch type (i.e., a touch operation type) of the touch operation according to the touch position information (i.e., location, direction, speed, and acceleration) of the touch operation and a preset rule (i.e., an input recognition rule) comprises:

the touch position moves from one of the peripheral electrodes (see (2) through (5)) around the intermediate electrode (1) to other three peripheral electrodes (see (2) through (5)) around the intermediate electrode (1) clockwise or counter-clockwise (see Figs. 10A-10H; Figs. 13-15; Figs. 16A-16B; and Figs. 17A-17B; and see Page 3, Para. [0044]; Page 3, Para. [0050]-[0053]; and Page 5, Para. [0063]-[0064]).

As pertaining to Claim 17, Rottler discloses (see Fig. 1, Fig. 3, Figs. 10A-10H, and Fig. 18A) that M equals 4 (see (2) through (5) in Fig. 3), and the touch electrodes (see (2) through (5) in Fig. 3) are arranged in a matrix of two rows (see (2) and (4)) and two columns (see (3) and (5)); and
determining a touch type (i.e., a touch operation type) of the touch operation according to the touch position information (i.e., location, direction, speed, and acceleration) of the touch operation and a preset rule (i.e., an input recognition rule) comprises:
determining the touch type (i.e., a touch operation type) of the touch operation is sliding up or down (i.e., a swipe, rotation, or symbol in at least a partially vertical direction), when the touch position of the touch operation satisfies one of the following preset sliding orders (i.e., input recognition rules):

the touch position moves initially from one of two lower touch electrodes (4) directly to a touch electrode (2) right above the touch electrode (4) at the initial position, or directly to a touch electrode (see (3) or (5)) obliquely above the touch electrode (4) at the initial position, or to a touch electrode (see (3) or (5)) obliquely above the touch electrode (4) at the initial position through a touch electrode (see any of (6) through (17)) on a left or right side of the touch electrode (4) at the initial position (see Figs. 10A-10H; Figs. 13-15; Figs. 16A-16B; and Figs. 17A-17B; and see Page 3, Para. [0044]; Page 3, Para. [0050]-[0053]; and Page 5, Para. [0063]-[0064]).

As pertaining to Claim 18, Rottler discloses (see Fig. 1, Fig. 3, Figs. 10A-10H, and Fig. 18A) that M equals 4 (see (2) through (5) in Fig. 3), and the touch electrodes (see (2) through (5) in Fig. 3) are arranged in a matrix of two rows (see any of (2), (3) and (5), and (4)) and two columns (see any of (5), (2) and (4), and (3)); and
determining a touch type (i.e., a touch operation type) of the touch operation according to the touch position information (i.e., location, direction, speed, and 
determining the touch type (i.e., a touch operation type) of the touch operation is sliding left or right (i.e., a swipe, rotation, or symbol in at least a partially horizontal direction), when the touch position of the touch operation satisfies one of the following preset sliding orders (i.e., input recognition rules):
the touch position moves from a left electrode (5) to a right electrode (3) in any row of touch electrodes (see (3) and (5)); or
the touch position moves from a right electrode (3) to a left electrode (5) in any row of touch electrodes (see (3) and (5); and see Figs. 10A-10H; Figs. 13-15; Figs. 16A-16B; and Figs. 17A-17B; and see Page 3, Para. [0044]; Page 3, Para. [0050]-[0053]; and Page 5, Para. [0063]-[0064]).

As pertaining to Claim 19, Rottler discloses (see Fig. 1, Fig. 3, Figs. 10A-10H, and Fig. 18A) that M equals 4 (see (2) through (5) in Fig. 3), and the touch electrodes (see (2) through (5) in Fig. 3) are arranged in a matrix of two rows (see any of (2), (3) and (5), and (4)) and two columns (see any of (5), (2) and (4), and (3)); and
determining a touch type (i.e., a touch operation type) of the touch operation according to the touch position information (i.e., location, direction, speed, and acceleration) of the touch operation and a preset rule (i.e., an input recognition rule) comprises:
determining the touch type (i.e., a touch operation type) of the touch operation is sliding around a circle (i.e., a swipe, rotation, or symbol in at least a partially circular 
the touch position moves from any one of the touch electrodes (see (2) through (5)) to the other three touch electrodes (see (2) through (5)) clockwise or counter-clockwise (see Figs. 10A-10H; Figs. 13-15; Figs. 16A-16B; and Figs. 17A-17B; and see Page 3, Para. [0044]; Page 3, Para. [0050]-[0053]; and Page 5, Para. [0063]-[0064]).

As pertaining to Claim 20, Rottler discloses (see Fig. 1, Fig. 3, Figs. 10A-10H, and Fig. 18A) that the M touch electrodes (see (1) through (5) in Fig. 3, for example) include an intermediate electrode (see (1) in Fig. 3) located at a center of the touch sensing surface (see (300)), and a plurality of peripheral electrodes (see (2) through (5) in Fig. 3) arranged along a periphery of the intermediate electrode (see (1) in Fig. 3); and
wherein the size of the intermediate electrode (see (1) in Fig. 3) is smaller than the size of each of the plurality of peripheral electrodes (see (2) through (5) in Fig. 3) in such a way that the touch electrodes (see (1) through (5) in Fig. 3) have the same self-capacitance value in a single driving mode (i.e., an arbitrary driving mode) of the touch chip (i.e., integrated circuit); or the size of the intermediate electrode (see (1) in Fig. 3) is bigger than the size of each of the peripheral electrodes (see (2) through (5) in Fig. 3) in such a way that the plurality of touch electrodes (see (1) through (5) in Fig. 3) have the same self-capacitance value in an all driving mode (i.e., an arbitrary driving mode) of the touch chip (i.e., integrated circuit; see Fig. 3 and note that the touch electrodes 

As pertaining to Claim 21, Rottler discloses (see Fig. 1, Fig. 3, Figs. 10A-10H, and Fig. 18A) that the intermediate electrode (see (1) in Fig. 3) is in a shape of a circle, each of the four peripheral electrodes (see (2) through (5) in Fig. 3) is in a shape of an isosceles triangle (i.e., a triangle having a curved base due to the curved shape of the touch component (300)) with a vertex angle facing towards the circle (1), and the vertex angle of the isosceles triangle (see (2) through (5) in Fig. 3) facing towards the circle (1) is cut off by a concentric circle with a diameter greater than that of the circle (1; again, see Page 2 through Page 3, Para. [0041]; Page 3, Para. [0050]-[0052]; and Page 5, Para. [0063]-[0064]; and also note that the touch component (300) can be circular, oval, square, rectangular, triangular, and the like).


Allowable Subject Matter

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  none of the references relied upon by the examiner, considered alone or in reasonable combination, appear to disclose “The touch component according to claim 3, wherein the intermediate electrode is in a shape of a quadrangle with four inwardly curved arc-edges, and each of the four peripheral electrodes is in a shape of an arch with an arc-edge facing towards the intermediate electrode.”
The invention as claimed with respect to Claim 22 is best characterized by Figure 4 of the originally filed disclosure which shows the claimed “intermediate electrode” (Cs2) in a shape of a “quadrangle,” or a shape having four angles and four sides, with “four inwardly curved arc-edges” with “each of the four peripheral electrodes” (Cs1, Cs4, Cs3, Cs5) in a “shape of an arch with an arc-edge facing towards the intermediate electrode.”
As pertaining to the most relevant prior art relied upon by the examiner, the combined teachings of Rottler et al. (US 2010 / 0058251) and Fisher et al. (US 2010 / 0149127) disclose the features of Claims 1, 2, and 3 including an “intermediate electrode” (see (1) in Fig. 3 of Rottler et al., for example) and “four peripheral electrodes” (see (2) through (5) in Fig. 3 of Rottler et al., for example).  Rottler et al. discloses a number of different configurations of the “intermediate electrode” and “four peripheral electrodes” (see Figs. 4A-4C and Figs. 6A-6C, for example).
However, neither Rottler et al. nor Fisher et al. suggest that the “the intermediate electrode is in a shape of a quadrangle with four inwardly curved arc-edges, and each Claim 22.
Further, Dorfer (US 2016 / 0364074) at Figure 2 discloses an “intermediate electrode” (Rx5) “in a shape of a quadrangle” with each of “four peripheral electrodes” (Rx1, Rx2, Rx3, Rx4) surrounding the “intermediate electrode” (Rx5; see Page 3, Para. [0027] and Page 1, Para. [0003]).
Likewise, McCracken (US 2012 / 0306802) at Figure 4E discloses an “intermediate electrode” (430) “in a shape of a quadrangle” with each of “four peripheral electrodes” (422, 424, 426, 428) surrounding the “intermediate electrode” (430; see Page 5, Para. [0045]).
However, none of the references relied upon by the examiner appear to suggest “The touch component according to claim 3, wherein the intermediate electrode is in a shape of a quadrangle with four inwardly curved arc-edges, and each of the four peripheral electrodes is in a shape of an arch with an arc-edge facing towards the intermediate electrode.”  This feature appears to be suggested solely by the applicant’s disclosure.

Response to Arguments

Applicant's arguments filed 22 July 2021 have been fully considered but they are not fully persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, particularly Rottler and Fisher, teaches or fairly suggests “a plurality of sliding detection directions, at least two of the plurality of Paragraph [0056] that the disclosed “electronic device” may be operated in an “omnidirectional mode” and in a “directional mode” in which “the electronic device can be enabled to recognize gestures with respect to the position or orientation in which they are applied to the input area….”  The examiner further respectfully points out that Rottler clearly suggests at least at Paragraph [0088] that “The shape of the touch pad… may also be widely varied…” and that “Although illustrated as circular… the touch pad can also be square, rectangular, triangular, and the like for example.”  As such, the Claims 1-3, 5, and 7-21.  The features of Claim 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622